       Case 2:21-mc-00147-SWS Document 10 Filed 07/26/21 Page 1 of 1



                                                                          U.S. DISTRICT COUr^T
                                                                         DISTRICT OF WYOMIMG
                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING                          26 PH k' 35
WEIHrVI TEXTILE GROUP IMPORT &                                         HARSAR^cT BOTKifiS.CLFR;^
                                                                                  CASPFR
EXPORT CO.,LTD.,
                                                          Case No.: 2:21-MC-00147-SWS
               Petitioner,

       V.




ERUPTION HOLDINGS,INC.,

               Respondent.


                             ORDER GRANTING RESPONDENT'S
            FIRST MOTION FOR EXTENSION OF TIME TO RESPOND



       Having come before the Court upon Respondent's First Motion for Extension of Time to

Respond, and finding good cause to grant the same,it is hereby ordered as follows:

            1. Respondent's motion is granted,

            2. Respondent shall have through the end of the day on August 9, 2021, to file its

               responsive pleadings and objections to the Petition, with the Court.



      DATED this..lAl day of^                              ,2021.


                                                   United States District Judge
